Citation Nr: 1714279	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  14-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to August 16, 2013, and 60 percent thereafter, for hypertensive cardiovascular disease.

2. Entitlement to a rating in excess of 20 percent for hypertension.

3. Entitlement to service connection for depressive disorder (claimed as anxiety and nervous condition), to include as secondary to service-connected disabilities.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In a July 2015 rating decision, the RO continued a 20 percent rating for hypertension, and assigned an increased 60 percent rating for hypertensive cardiovascular disease, effective August 16, 2013.  The Veteran has not withdrawn his appeal for higher ratings before or after the effective date of the increased rating for hypertensive cardiovascular disease, thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based on a review of the record, the Board finds that further development is necessary for proper adjudication of the claims on appeal.

Regarding the increased rating for hypertensive cardiovascular disease and hypertension claims, the evidence reflects that these disabilities may have worsened since the Veteran's last VA examination in August 2013.  In July 2014 and June 2015 VA Forms 21-4138, the Veteran claimed that these disabilities worsened.  To ensure that the record reflects the current severity of his disabilities, a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

With regard to the claim for service connection for depressive disorder, the Veteran claims that he has anxiety or a nervous condition secondary to his service-connected hypertensive cardiovascular disease and hypertension disabilities.  

In an August 2011 letter, a private physician noted that the Veteran presented symptoms of excessive anxiety and worry due to changes in his lifestyle and due to his cardiovascular disease.  The private physician recommended further evaluation and concluded that "it is more probable than not that his cardiovascular condition has deteriorated and caused a nervous condition that's more probable than not service connected also."  

The Veteran was afforded a VA mental disorders examination in May 2012.  A diagnosis of depressive disorder was provided.  Based on a review of the claims file and medical literature, the examiner opined that current depressive disorder was not proximately due to or the result of service-connected disabilities.  As rationale, the examiner stated that the claims file does not include medical evidence of psychiatric treatment during or within one year after service.  The examiner cited to February 2011 and June 2011 VA examinations showing that hypertensive vascular disease and hypertension were stable.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Having reviewed the May 2012 VA mental disorders examination, the Board finds it is inadequate for VA adjudication purposes.  The Board acknowledges here that, the examiner's rationale for his negative secondary service nexus opinion largely relies on the absence of psychiatric treatment during and within one year after service, thus, rendering the opinion inadequate for adjudication purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Further, although the May 2012 examiner cited to February 2011 and June 2011 VA examinations showing that hypertensive vascular disease and hypertension were stable, the examiner did not address the conflicting August 2011 private physician letter stating that the Veteran's cardiovascular condition was deteriorating.  To this regard the August 2011 private physician letter provided a positive nexus opinion for a nervous condition and service-connected hypertensive cardiovascular disease.  Further, after the May 2012 examination, in a July 2015 rating decision, the RO increased the Veteran's disability rating for hypertensive vascular disease, indicating a worsening of symptoms.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for a new VA examination which addresses the contended etiological relationship between depressive disorder NOS on direct and secondary service connection bases.  The examiner should provide an opinion based on consideration of the evidence, to include the August 2011 private physician letter, and without relying on the lack of contemporaneous records.
 
The issue of entitlement to TDIU is inextricably intertwined with the above issues and must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Ongoing medical records should also be obtained, to include records from the San Juan VA Medical Center (VAMC) since February 2015.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including ongoing medical records from the San Juan VAMC, since February 2015, which have not already been associated with the claims file.

2. After undertaking appropriate development, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hypertensive cardiovascular disease and hypertension. 

The record must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire.

All opinions expressed should be accompanied by supporting rationale.

3. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his depressive disorder.  

The record must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should express an opinion as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that depressive disorder had its onset in service or is otherwise related to service.  In answering this question, the examiner should address the Veteran's assertions, and should set forth the medical reasons for accepting or rejecting the Veteran's statements. 

If the examiner finds that depressive disorder did not likely have its onset in service or is otherwise related to service, then the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that depressive disorder was (1) caused by or (2) aggravated (chronically worsened) by a service-connected disability, to include hypertensive vascular disease and/or hypertension.  In addressing this question, the examiner should consider all prior VA examinations and the August 2011 private physician letter.

If aggravation is found, the examiner should specify the baseline of depressive disorder NOS prior to aggravation, and the permanent, measurable increase resulting from the aggravation. 

All opinions expressed should be accompanied by supporting rationale.

4. Thereafter, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




